

116 SJ 52 PCS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Secretary of the Treasury and the Secretary of Health and Human Services relating to “State Relief and Empowerment Waivers”.
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 278116th CONGRESS1st SessionS. J. RES. 52IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Warner (for himself, Mr. Wyden, Mrs. Murray, Mr. Cardin, Mrs. Shaheen, Ms. Baldwin, Mr. Schumer, Mr. Leahy, Mr. Reed, Mr. Whitehouse, Mr. Brown, Ms. Hirono, Ms. Duckworth, Mr. Sanders, Mr. Tester, Mr. Schatz, Ms. Hassan, Ms. Klobuchar, Mr. Udall, Ms. Cantwell, Mr. Murphy, Mr. Merkley, Ms. Rosen, Mr. Casey, Ms. Smith, Mr. Kaine, Mr. Carper, Mr. Durbin, Mr. Coons, Mr. Menendez, Mr. Blumenthal, Mr. Booker, Mr. Markey, Mr. Peters, Mr. Bennet, Mrs. Feinstein, Mr. King, Ms. Cortez Masto, Mr. Van Hollen, Mr. Heinrich, Ms. Stabenow, Mrs. Gillibrand, Ms. Harris, Ms. Warren, Mr. Jones, Mr. Manchin, and Ms. Sinema) introduced the following joint resolution; which was read twice and referred to the Committee on FinanceOctober 29, 2019Committee discharged by petition, pursuant to 5 U.S.C. 802(c), and placed
on the calendar JOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 rule  submitted by the Secretary of the Treasury and the Secretary of
			 Health and Human Services relating to State Relief and Empowerment Waivers.
	
 That Congress disapproves the rule submitted by the Secretary of the Treasury and the Secretary of Health and Human Services relating to State Relief and Empowerment Waivers under section 1332 of the Patient Protection and Affordable Care Act (issued October 24, 2018, as a guidance and printed at 83 Fed. Reg. 53575, and a letter of opinion from the Government Accountability Office dated July 15, 2019, printed in the Congressional Record on July 17, 2019, on pages S4901–S4903, concluding that such guidance is a rule under the Congressional Review Act), and such rule shall have no force or effect.October 29, 2019Committee discharged by petition, pursuant to 5 U.S.C. 802(c), and placed
on the calendar 